DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on September 08, 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–13 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on September 08, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 of the specification.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ART REJECTIONS
Anticipation Rejection - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–3, 6–9, 12 and 13 are rejected under 35 U.S.C. § 102(A)(1) as being anticipated by US Patent Application Publication 2018/0341841 (published 29 November 2018) (“Tokumoto”).
With respect to claim 1, Tokumoto discloses a method (¶ [0021]; Fig. 1 –remote operation system 100, a user is able to remotely operate the MFP 102 using the mobile terminal 101 …) for controlling an information processing apparatus (Fig. 1 – element 101, mobile terminal …) configured to communicate with an external device (Fig. 1 – wherein mobile terminal 101 communicate with an MFP 102 {MFP 102 corresponds to the claimed ‘external device’} …) and to execute an application (¶ [0030]; Fig. 3 – see at least element 305, wherein MFP application 305 is installed in the mobile terminal 101 by a user, and controls various processes for remote operations to the MFP 102 …), the method comprising: 
transmitting a login request for logging into the external device to the external device (¶ [0031]; sending a login request for logging in to the MFP …), based on a short-range wireless communication being established between the information processing apparatus (¶ [0031]; wherein the authentication control module 307 sends a login request including the user information for logging in to the MFP, which sent the radio wave of the Bluetooth communication received by the mobile terminal 101, to the MFP concerned. The screen display module 308 controls display of a remote top screen 401 shown in FIG. 4A for setting up the MFP application 305) and the external device in a state where the application is operating in a background state on the information processing apparatus (¶ [0044]; wherein the process in FIG. 7 is executed when the MFP application 305 operates as the background thread and when the login display by the notification function in the step S509 is performed).
With respect to claim 2, which claim 1 is incorporated, Tokumoto discloses storing user information for logging into the external device, wherein the login request includes the stored user information (¶ [0021]; wherein the mobile terminal 101 sends user information, such as a user ID and a password, for logging in to the detected MFP to the above-mentioned detected MFP. The above-mentioned user information shall be beforehand stored in the mobile terminal 101 …).
With respect to claim 3, which claim 1 is incorporated, Tokumoto discloses wherein the state where the application is operating in the background state on the information processing apparatus includes a state where the information processing apparatus is locked (¶ [0038]; wherein when the MFP application 305 satisfies a predetermined sleep condition that was beforehand set up during operation as the foreground thread, the MFP application 305 is switched from the operation as the foreground thread to an operation as a background thread. Moreover, a lock screen (for example, see FIG. 6B mentioned later) is displayed on the operation unit 204 instead of the remote top screen 401. Since the remote top screen 401 is not displayed on the operation unit 204 at this time, the user cannot instruct the MFP 102 to execute various processes …).
With respect to claim 6, which claim 1 is incorporated, Tokumoto discloses wherein the short-range wireless communication is a Bluetooth® communication (¶ [0021]; wherein the short-range wireless communication includes wireless communication based on a Bluetooth (registered trademark) standard (hereinafter referred to as “Bluetooth communication”), NFC (Near Field Communication) …).
With respect to claim 7, which claim 6 is incorporated, Tokumoto discloses wherein the short-range wireless communication is a near field communication (NFC) (¶ [0021]; wherein the short-range wireless communication includes wireless communication based on a Bluetooth (registered trademark) standard (hereinafter referred to as “Bluetooth communication”), NFC (Near Field Communication) …).
With respect to claim 8, which claim 1 is incorporated, Tokumoto discloses wherein the application is a program for issuing an image processing instruction to the external devices (¶ [0033]; Fig. 4A – whereon the print button 405 is an operation button for instructing the selected MFP to print …).
With respect to claim 9, which claim 1 is incorporated, Tokumoto discloses wherein whether to transmit the login request is switched depending on whether the application is operating in the background state on the information processing apparatus or the application is operating in a foreground on the information processing apparatus (¶ [0040]; wherein as a result of the determination in the step S507, when the MFP application 305 is not operating as the foreground thread, the CPU 201 performs the login display by a notification function (step S509). The CPU 201 is capable of outputting a message by the notification function while performing the MFP application 305 as the background thread. In the login display by the notification function, as shown in FIG. 6B, a display area 603 including a message that ascertains execution of the login to the MFP 102 is displayed over the lock screen 608, for example. The login display by the notification function does not restrict a user's input operation even if the lock screen 608 is displayed on the operation unit 204. When the user touches the display area 603, an unlocking screen 604 shown in FIG. 6C for unlocking the lock screen 608 is displayed on the operation unit 204. After that, the OS module 301 finishes this process …).
With respect to claim 12, (drawn to an apparatus) the proposed anticipation rejection, explained in the rejection of method claim 1 renders obvious the steps of the apparatus of claim 12, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 12.
With respect to claim 13, (drawn to a computer-readable storage medium (CRM)) the proposed anticipation rejection, explained in the rejection of method claim 1 renders obvious the steps of the CRM of claim 13, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13. Further Tokumoto disclose a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for controlling an information processing apparatus (¶ [0057]; wherein a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) …).
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 5 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0341841 (published 29 November 2018) (“Tokumoto”) in view of  2018/0343351 (published 29 November 2018) (“Kurihara”).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0341841 (published 29 November 2018) (“Tokumoto”) in view of  2018/0343351 (published 29 November 2018) (“Kurihara”) and further in view of 2017/0264758 (published 14 September 2017) (“Naito”).
With respect to claim 4, which claim 1 is incorporated, Tokumoto discloses determining whether the application is operating in the background state on the information processing apparatus (¶ [0040]; wherein a result of the determination in the step S507, when the MFP application 305 is not operating as the foreground thread, the CPU 201 performs the login display by a notification function (step S509). The CPU 201 is capable of outputting a message by the notification function while performing the MFP application 305 as the background thread. In the login display by the notification function, as shown in FIG. 6B, a display area 603 including a message that ascertains execution of the login to the MFP 102 is displayed over the lock screen 608, for example …).
However, Tokumoto fails to explicitly disclose wherein in a case where it is determined that the application is operating in the background state on the information processing apparatus, the login request is transmitted.
Kurihara, working in the same field of endeavor, recognizes this problem and teaches wherein in a case where it is determined that the application is operating in the background state on the information processing apparatus, the login request is transmitted (¶ [0028]; wherein the notification function displays a message on the operation panel 206 even during operation of the MFP app 305 in the background of the mobile terminal 101. The MFP app 305 further transmits user information registered beforehand to the MFP 102 corresponding to a transmission source of the received radio wave of Bluetooth communication. The user information is registered by operation input from the user through a remote top screen 401 in FIG. 4 displayed on the operation panel 206 during operation of the MFP app 305 in the foreground of the mobile terminal 101 […] In the log-in request transmission process, the mobile terminal 101 transmits a connection request to the searched beacon transmission MFP, such as the MFP 102, via Bluetooth communication to request connection to wireless LAN communication faster than this Bluetooth communication. The mobile terminal 101 further transmits the log-in request, which contains user information, to the MFP 102 via Bluetooth communication …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tokumoto to apply wherein in a case where it is determined that the application is operating in the background state on the information processing apparatus, the login request is transmitted as taught by Kurihara since doing so would have predictably and advantageously allows the user is securely notified about detection of a beacon transmission MFP even under operation of the MFP app 305 in the background (see at least Kurihara, ¶ [0065]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 5, which claim 4 is incorporated, Tokumoto discloses wherein in the determination, it is further determined whether the application is operating in a foreground on the information processing apparatus (¶ [0038]; Fig. 5 – see at least step S507; the CPU 201 determines whether the MFP application 305 is operating as a foreground thread (step S507) …), and in a case where it is determined that the application is operating in the foreground on the information processing apparatus (¶ [0039]; wherein as a result of the determination in the step S507, when the MFP application 305 is operating as the foreground thread, the CPU 201 performs the login display by displaying a dialog 601 over the remote top screen 401 as shown in FIG. 6A (step S508) …).
However, Tokumoto fails to explicitly disclose an instruction based on a screen being displayed on the application is transmitted to the external device.
Kurihara, working in the same field of endeavor, recognizes this problem and teaches an instruction based on a screen being displayed on the application is transmitted to the external device (¶ [0054]; wherein in the log-in request transmission process, the mobile terminal 101 transmits a connection request to the searched beacon transmission MFP, such as the MFP 102, via Bluetooth communication to request connection to wireless LAN communication faster than this Bluetooth communication. The mobile terminal 101 further transmits the log-in request, which contains user information, to the MFP 102 via Bluetooth communication. It should be noted that the user may select a desired MFP from the device list 808 to execute the log-in request transmission process for the selected MFP when the number of the searched beacon transmission MFPs is more than one according to the present embodiment. More specifically, according to the present embodiment, the user selects a desired MFP from the device list 808 when the number of beacon transmission MFPs searched by the mobile terminal 101 is more than one. Thereafter, the mobile terminal 101 ends the present process. When receiving from the MFP 102 a response notification indicating completion of the log-in process corresponding to the log-in request, the mobile terminal 101 displays a log-in completion screen 809 on the operation panel 206 as shown in FIG. 8E …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tokumoto to apply an instruction based on a screen being displayed on the application is transmitted to the external device as taught by Kurihara since doing so would have predictably and advantageously allows the user is securely notified about detection of a beacon transmission MFP even under operation of the MFP app 305 in the background (see at least Kurihara, ¶ [0065]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 11, which claim 1 is incorporated, Tokumoto fails to explicitly discloses wherein the external device receives the login request and displays a menu screen after execution of login processing.
Kurihara, working in the same field of endeavor, recognizes this problem and teaches wherein the external device receives the login request (¶ [0058]; wherein When determining in step S903 that a different user has not logged in to the MFP 102 yet, the MFP 102 acquires user information contained in the log-in request (step S904). In the state that a different user has not logged in to the MFP 102 yet, a log-in screen 1001 in FIG. 10A is displayed on the operation unit 507 of the MFP 102 …) and displays a menu screen after execution of login processing (¶ [0059]; wherein when determining in step S905 that authentication has been successfully completed, the MFP 102 shifts a log-in state achieved based on the acquired user information (step S906). As a result, a main menu screen 1002 in FIG. 10B is displayed on the operation unit 507 of the MFP 102 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tokumoto to apply an instruction based on a screen being displayed on the application is transmitted to the external device as taught by Kurihara since doing so would have predictably and advantageously allows the user is securely notified about detection of a beacon transmission MFP even under operation of the MFP app 305 in the background (see at least Kurihara, ¶ [0065]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0341841 (published 29 November 2018) (“Tokumoto”) in view of  2018/0343351 (published 29 November 2018) (“Kurihara”) and further in view of 2017/0264758 (published 14 September 2017) (“Naito”).
With respect to claim 10, which claim 1 is incorporated, Tokumoto fails to explicitly disclose wherein in a case where the login request is to be transmitted, a wireless local area network (LAN) communication is established with the external device based on the short-range wireless communication, and the login request is transmitted via the wireless LAN communication.
Kurihara, working in the same field of endeavor, recognizes this problem and teaches wherein in a case where the login request is to be transmitted (¶ [0030]; wherein  the authentication control module 314 transmits a log-in request to an MFP …), a wireless local area network (LAN) communication is established with the external device based on the short-range wireless communication (Para [0054]; wherein in the log-in request transmission process, the mobile terminal 101 transmits a connection request to the searched beacon transmission MFP, such as the MFP 102, via Bluetooth communication to request connection to wireless LAN communication faster than this Bluetooth communication …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tokumoto to apply wherein in a case where the login request is to be transmitted, a wireless local area network (LAN) communication is established with the external device based on the short-range wireless communication as taught by Kurihara since doing so would have predictably and advantageously allows the user is securely notified about detection of a beacon transmission MFP even under operation of the MFP app 305 in the background (see at least Kurihara, ¶ [0065]).  
However, neither Tokumoto nor Kurihara appears to explicitly disclose the login request is transmitted via the wireless LAN communication. 
Naito, working in the same field of endeavor, recognizes this problem and teaches the login request is transmitted via the wireless LAN communication (¶ [0195]; wherein the platform 902 controls the wireless LAN I/F 311 using the wireless network control unit 904 to transmit the remote login request using the authentication information 901 to the MFP 102 via the Wi-Fi® communication …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tokumoto in view of Kurihara to apply wherein the login request is transmitted via the wireless LAN communication as taught by Naito since doing so would have predictably and advantageously possible to construct a user-friendly system that enables the user to easily transmit the data from the mobile terminal to the MFP (see at least Naito, ¶ [0267]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–13 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Kawasaki (2019/0129664)
Describes an apparatus (110) has processors for executing a set of instructions to perform operations to start an access point function using a variable service set identifier (SSID) associated with a login user of the information processing apparatus, determine whether a user is currently logged into the information processing apparatus matches a user issued an instruction for starting an access point function and control a display to display the SSID in a case, where the display is determined that the user is currently logged into the information processing apparatus matches the user issued the instruction for starting the access point function.
Kanai (2018/0335993)
Describes a communication terminal for transmitting a log request to an external device e.g. multifunction peripheral, in videoconferencing system terminals, automotive navigation devices, interactive marker boards, and other home appliances. Uses include but are not limited to single-function scanner, printer, 3D printer. The terminal enables notifying the user before a login request is made in a case where settings used for login processing have not been appropriately made, thus suppressing unnecessary user operations from being performed.
Kurihara (2016/0261975)
Describes a Communication apparatus for Near Field Communication (NFC) in multifunctional device (MFP). The technique can connect with the access point where communication apparatus and device can communicate rapidly. The user can operate printing smoothly easily, without carrying out the troublesome process of selection of access point.
Shibao (2016/0301824)
Describes an apparatus has a transmission unit for transmitting image data to a destination set through a transmission setting screen when a transmission instruction is received from a user. A reception unit receives destination information from an external apparatus. A control unit changes a screen that a display unit displays to the transmission setting screen and sets transmission destination of the image data as a destination designated by the destination information when the reception unit receives the destination information. 
Minegishi (2017/0039012)
Describes an apparatus has a memory device configured to store a program. A processor executes the program for determining whether a first information processing apparatus is within a predetermined distance from a second information processing apparatus, and for sending authorization information with, which an authorization for an operation is requested to the second information processing apparatus in response to determining that the first information processing apparatus is within the predetermined distance from the second information processing apparatus.

Table 1
 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672